DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 9-12, filed 10/13/21, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beaurepaire (Pub No 20130245932) in view of newly cited prior art reference Sheha (Pub No 20120254804) to teach the amended limitation.
Regarding claim 1, Applicant argues Applicant respectfully submits that the avoidance of “roads having significant vertical displacements, such as speed bumps, pot-holes, etc.” fails to disclose or suggest “the one or more virtual barriers representing one or more software constructs that designate one or more non- physical barriers that are to be navigated around to reach the second location from the first location.” Indeed, TRUM is silent regarding any “virtual barriers,” “software constructs,” or “non-physical barriers that are to be navigated around.” 
 The examiner agrees and relies on Sheha to teach the amended limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (Pub No 20130245932) in view of Sheha (Pub No 20120254804).

Regarding claim 1 and 8 and 15,
 	Beaurepaire teaches a method, comprising:
 	determining, by a device, map information, the map information including information regarding a first location, a second location, one or more virtual barriers; (interpreted as Such information may include distance and direction, and may take into account the presence of obstacles, see para [0029]).
 	the first location being associated with the device, and (interpreted as identify the location of the GPS receiver 104, which naturally is the same as the location of the device 100, see para [0017])
	identifying, by the device and based on the information, regarding the first location and the second location, a plurality of navigation routes including the one or more permitted navigation routes, from a first location associated with the device to a second location; (interpreted as  the device may simply present information relating to the difference between an original route and a possible alternative route, such as that the alternative route would be estimate to take 5 minutes longer than the original route, or that the alternative route cannot lead to the destination, see para [0015]).
	the at least one navigation route being different from the one or more permitted navigation routes;
 	providing, by the device and for display, a particular navigation route of the plurality of navigation routes based on disqualifying at least one of the plurality of navigation routes. (interpreted as instead identify and present distance and direction information to the nearest reachable street, see para [0029]).

	disqualifying, by the device, at least one navigation route, of the plurality of navigation routes based on the information regarding the one or more virtual barriers; and

 	Sheha teaches one or more virtual barriers representing one or more software constructs that designate one or more non-physical barriers that are to be navigated around to reach the second location from the first location; (interpreted as personal wireless navigation system preferably supports time based turn restrictions for all road types including HOV lanes. For instance, whenever the personal wireless navigation system calculates a route, it uses the time tables attached to each segment with turn restriction, and, see para [0299]).
	disqualifying, by the device, at least one navigation route, of the plurality of navigation routes based on the information regarding the one or more virtual barriers; and (interpreted as returns a route that avoids all segments that the user will not be able to traverse, given the expected travel time window, see para [0299]).

	the one or more virtual barriers defining one or more permitted navigation routes from the first location to the second location; (interpreted as Time-based high occupancy vehicle (HOV) lane support is also preferably provided. For instance, if a user has explicitly chosen to avoid HOV lanes, the personal wireless navigation system will honor this user preference setting when the HOV rules are enforced. Otherwise they are ignored and such lanes may be part of the route if it yields the optimal route given the remaining rules and/or restrictions, see para [0300]).

 	It would have been obvious to one of ordinary skill in the art to combine the navigation system taught by Beaurepaire with the navigation around virtual barriers as taught by Sheha to avoid additional small obstacles that could be of risk.
 	
Regarding claim 2 and 9 and 16,
 	Beaurepaire in view of Sheha teaches the method of claim 1, further comprising: determining that the device has reached the second location; and providing, for display, an option for selecting another location as a destination. (interpreted as  the device may simply present information relating to the difference between an original route and a possible alternative route, such as that the alternative route would be estimate to take 5 minutes longer than the original route, or that the alternative route cannot lead to the destination, see para [0015] Examiner notes it would have been obvious to repeat the method any number of times).

Regarding claim 3 and 10 and 17,
 	Beaurepaire in view of Sheha teaches the method of claim 1, further comprising: receiving sensor data; and determining the second location based on the sensor data indicating that the second location is available. (interpreted as Routing data may include route origin and destination points, position of the user along the route, distance from origin to destination, distance traveled, time on route, estimated total time and remaining time to destination, and any other relevant information, see para[0018]).

Regarding claim 4 and 11 and 18,
 	Beaurepaire in view of Sheha teaches the method of claim 3, wherein the sensor data comprises data from a plurality of sensors, each sensor, of the plurality of sensors, corresponding to a location of a (interpreted as Routing data may include route origin and destination points, position of the user along the route, distance from origin to destination, distance traveled, time on route, estimated total time and remaining time to destination, and any other relevant information, see para[0018] It will further be recognized that devices such as the device 100 and the device 150 may obtain location information from numerous sources other than or in addition to the global positioning system, see para [0023]).

Regarding claim 5 and 12 and 19,
 	Beaurepaire in view of Sheha teaches the method of claim 1, further comprising: receiving a user selection of the second location as a destination; and wherein identifying the plurality of navigation routes comprises: identifying the plurality of navigation routes based on the user selection. (interpreted as  the device may simply present information relating to the difference between an original route and a possible alternative route, such as that the alternative route would be estimate to take 5 minutes longer than the original route, or that the alternative route cannot lead to the destination, see para [0015]).

Regarding claim 6 and 13 and 20,
 	Beaurepaire in view of Sheha teaches the method of claim 1, however does not teach further comprising: determining the second location based on the second location being a closest available location to the first location. (interpreted as  the device may simply present information relating to the difference between an original route and a possible alternative route, such as that the alternative route would be estimate to take 5 minutes longer than the original route, or that the alternative route cannot lead to the destination, see para [0015]).

7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (Pub No 20130245932) further in view of Sheha (Pub No 20120254804) and Nerayoff (Pub No 20140036076).

Regarding claim 7 and 14,
 	Beaurepaire in view of Sheha teaches the method of claim 1, however does not teach further comprising: determining, based on a user input, an acceptance of the second location; and exchanging payment information with another device based on determining the acceptance of the second location.
 	Nerayoff teaches further comprising: determining, based on a user input, an acceptance of the second location; and exchanging payment information with another device based on determining the acceptance of the second location. (interpreted as End user system 170 may be used, for example, to create an end user account for repeated interactions with server system 140, reserve use of destination locations, request identification of an available destination location, and submit payment information for the use of a destination location, see para [0022]).
	It would have been obvious to one of ordinary skill in the art to combine the navigation system taught by Beaurepaire in view of Sheha with the payment information taught by Nerayoff since it is known in the art to use payment information for exchanges in services.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                              

/OMER S MIAN/Primary Examiner, Art Unit 2461